NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          DEC 04 2014

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

LATANYA CRAMER,                                  No. 13-15865

               Plaintiff - Appellant,            D.C. No. 1:08-cv-00375-AWI-
                                                 GSA
  v.

S. DICKINSON, Officer; PATRICIA A.               MEMORANDUM*
JOHNSON, Nurse Practitioner,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       California state prisoner Latanya Cramer appeals pro se from the district

court’s judgment dismissing her 42 U.S.C. § 1983 action alleging that defendants

violated her Fourth and Eighth Amendment rights when they subjected her to an


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
allegedly illegal digital cavity search. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a district court’s dismissal on the basis of the doctrine

of res judicata. Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002). We

affirm.

      The district court properly dismissed Cramer’s action as barred by res

judicata because Cramer raised identical claims against these defendants in a prior

federal action that was adjudicated on the merits. See Cramer v. Dickinson et al.,

No. 1:08-cv-00723-CRB (PR); Fed. R. Civ. P. 41(b) (dismissal for failure to

prosecute or comply with a court order “operates as an adjudication on the

merits”); see also Stewart, 297 F.3d at 956 (describing elements of res judicata).

      We do not consider Cramer’s requests to produce paperwork relating to the

December 19, 2005 incident because they were raised for the first time in her

Reply Brief. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      The Clerk is directed to file the Reply Brief lodged on October 21, 2013.

      AFFIRMED.




                                          2                                     13-15865